



 
RETURN TO TREASURY AGREEMENT
 
THIS AGREEMENT made effective as of December 4, 2009
 
BETWEEN:
 
UPSTREAM BIOSCIENCES INC., a Nevada company having its office at Suite 200 –
1892 West Broadway, Vancouver, British Columbia, Canada V6J 1Y9
 
(the “Company”)
 
AND:
 
JOEL BELLENSON of c/o Suite 200 – 1892 West Broadway, Vancouver, British
Columbia, Canada V6J 1Y9
 
(the “Shareholder”)
 
WHEREAS:
 
A. Following the transfer of 3,904,530 shares of the Company’s common stock
(each, a “Share”), the Shareholder is the registered and beneficial owner of
8,095,470 Shares; and
 
B. The Shareholder has agreed to return the remaining 8,095,470 Shares held by
him (the “Surrendered Shares”) to the treasury of the Company for the sole
purpose of the Company cancelling the Surrendered Shares;
 
NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and sum of $1.00 now paid by the Company to the Shareholder and other good and
valuable consideration, the receipt and sufficiency whereof is hereby
acknowledged, the parties hereto hereby agree as follows:
 
Surrender of Surrendered Shares
 
1. The Shareholder hereby surrenders to the Company the Surrendered Shares and
delivers to the Company herewith a share certificate or certificates
representing the Surrendered Shares, duly endorsed for transfer in blank,
signatures guaranteed.  The Company hereby acknowledges receipt from the
Shareholder of the certificates for the sole purpose of cancelling the
Surrendered Shares pursuant to this Agreement.
 
Retirement of Surrendered Shares
 
2. The Company shall forthwith retire the Surrendered Shares pursuant to §78.283
of Chapter 78 of the Nevada Revised Statutes.
 
Representations and Warranties
 
3. The Shareholder represents and warrants to the Company that he is the owner
of the Surrendered Shares and that he has good and marketable title to the
Surrendered Shares and that the Surrendered Shares are free and clear of all
liens, security interests or pledges of any kind whatsoever.

 
 

--------------------------------------------------------------------------------

 
- 2 -



 


 
Release
 
4. The Shareholder, together with his heirs, executors, administrators, and
assigns, does hereby remise, release and forever discharge the Company, its
respective directors, officers, shareholders, employees and agents, and their
respective successors and assigns, of and from all claims, causes of action,
suits and demands whatsoever which the Shareholder ever had, now or may have
howsoever arising out of the original grant and the retirement of the
Surrendered Shares.
 
General
 
5. Each of the parties will execute and deliver such further and other documents
and do and perform such further and other acts as any other party may reasonably
require to carry out and give effect to the terms and intention of this
Agreement.
 
6. Time is expressly declared to be the essence of this Agreement.
 
7. The provisions contained herein constitute the entire agreement among the
Company and the Shareholder respecting the subject matter hereof and supersede
all previous communications, representations and agreements, whether verbal or
written, among the Company and the Shareholder with respect to the subject
matter hereof.
 
8. This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.
 
9. This Agreement is not assignable without the prior written consent of the
parties hereto.
 
10. This Agreement will be governed by and construed in accordance with the law
of the Province of British Columbia.
 
11. This Agreement may be executed in counterparts, each of which when executed
by any party will be deemed to be an original and all of which counterparts will
together constitute one and the same Agreement. Delivery of executed copies of
this Agreement by electronic means will constitute proper delivery, provided
that originally executed counterparts are delivered to the parties within a
reasonable time thereafter.
 
12. The Company has obtained legal advice concerning this Agreement and has
requested that the Shareholder obtain independent legal advice with respect to
same before executing it.  In executing this Agreement, the Shareholder
represents and warrants to the Company that he has been advised to obtain
independent legal advice, and that prior to the execution of this Agreement he
has obtained independent legal advice or has, in his discretion, knowingly and
willingly elected not to do so.

 
 

--------------------------------------------------------------------------------

 
- 3 -



 
IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
date first above written.
 
UPSTREAM BIOSCIENCES INC.
 


 


 
Per:           /s/ Jeffrey
Bacha                                                      
 
Authorized Signatory


 


SIGNED, SEALED and DELIVERED by JOEL BELLENSON in the presence of:
                                                                            
Signature
                                                                            
Print Name
                                                                            
Address
                                                                            
                                                                            
Occupation
)
)
)
)
)
)
)
)
)
)
)
)
)
/s/ Joel
Bellenson                                                               
JOEL BELLENSON

 





 
 

--------------------------------------------------------------------------------

 
